Title: To James Madison from William Jarvis, 15 March 1803 (Abstract)
From: Jarvis, William
To: Madison, James


15 March 1803, Lisbon. Notes that his previous letter was sent by the Eunice to Alexandria and enclosed copies of his correspondence with Almeida, the last semiannual list, Lisbon and Belém port charges, and his account. Since part of the charges in the account are probably not provided for by law, submits them entirely to the government’s discretion. Received “this day” a duplicate of JM’s 14 Jan. letter and a letter for Pinckney, which he will forward “Tomorrow.” Takes note of Monroe’s appointment as envoy extraordinary to Paris and Madrid, “upon which depends the comfort & quiet of a large portion of our fellow Citizens.” Believes “much ability and address” will be required to negotiate such a difficult and important affair with a “haughty imperious Court who scarcely ackn⟨ow⟩ledge the possibility of their being wrong, and with a shrewd, subtle, intriguing Governm⟨ent⟩ who know no other measure of right & wrong than their own convenience or Interest.” Hopes a spirit of justice may so far predominate that success will attend the mission. Will make immediate application on the subject of Snow’s letter. Several British warships have arrived from Madras by way of the Cape of Good Hope, having had “a little upward of three months passage.” The officers report that shortly before the Dutch were to take possession, a sloop of war arrived from Great Britain with orders for the British commander not to surrender the cape without further orders. The Dutch were encamped outside town. General Lannes arrived at Lisbon on 14 Mar. after sunset, so his frigate was not saluted and he came ashore “in a very private manner.” The report is that Almeida and the visconde Anadia will change places. Some say no change will take place but that Lannes is to communicate officially only with Anadia. Hopes neither report will prove true, for even “without this Government prostrating themselves” before Lannes, “the Minister of so powerful a Nation will have more influence than will comport with the advantage of other Nations.” Forwards two letters from Pinckney and encloses a copy of a letter from O’Brien and a duplicate of the semiannual report. Adds in a postscript that the British government had sent “the most minute information” that two people had left London for Lisbon carrying a large amount of forged Portuguese public paper, which is considered legal tender for “half the amount of all payments.” A boat was sent to the bar to watch, and when the ship arrived “last night” it was boarded and the men seized. Money was found “in a tin Box” and between two bottoms in a trunk. “It is said the sum exceeded a Million of Mil reis.” Adds in a 17 Mar. postscript that the intendant of customs told him the paper had not been counted. “He judged from the Bulk that there are between 6 & 7 hundred thousand Cruzados. The Bills & stamps were extremely well executed.” The packet arrived on 17 Mar. with George III’s message to Parliament, a copy of which he encloses [not found]. “It may prove a fine prelude to Mr Munroe’s Negotiation.”
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 4 pp. Docketed by Wagner as received 13 May. For surviving enclosures, see nn. 2 and 3.



   
   See Jarvis to JM, 28 Feb. 1803.



   
   Jarvis apparently enclosed a copy of a 2 Feb. 1803 circular letter to him from O’Brien (2 pp.; filed with Jarvis to JM, 7 Feb. 1803), in which O’Brien stated that he had last written on 30 Jan. reporting that the dey declined to accept the cash annuity and insisted on receiving stores. On 17 and 25 Jan. the dey had threatened to end friendly relations with the U.S. if the stores were not sent. O’Brien had notified JM and Morris but warned that “our Commerce should be on it’s guard against a sudden Surprize.” O’Brien’s letter repeats much of his 9 and 18 Jan. dispatches to JM regarding relations among Algiers and Denmark, France, and Spain. He added that the dey had demanded from the British $145,000 and eighteen slaves who had run away from Oran in November. The dey also maintained his old claim against the British for $187,000 in captured property belonging to the Jews. O’Brien recommended that the U.S. keep six frigates at Gibraltar to protect U.S. shipping in the Atlantic against Barbary forces and advised resisting the bey’s demand for a frigate. He asked Jarvis to forward a copy of the letter to JM.



   
   Jarvis enclosed a recapitulation of imports and exports in American bottoms before 31 Dec. 1802 (3 pp.; docketed by Wagner as received in Jarvis’s 15 Mar. dispatch). The chief imports were flour, corn, staves, fish, wheat, bread, and rice. The exports were salt, fruit, and wine. Jarvis added a note detailing how he had calculated the values of the various cargoes.



   
   A full transcription of this document has been added to the digital edition.

